Citation Nr: 1746812	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-11 181A		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for discoid lupus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REMAND

The Veteran had honorable active duty service with the United States Navy from July 1954 to July 1958 and with the United States Coast Guard from April 1963 to April 1979 and from December 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board reopened the claim of entitlement to service connection for discoid lupus and then remanded the issues of service connection and entitlement to TDIU for further development in a September 2015 decision.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

1.  Entitlement to service connection for discoid lupus.

In September 2015, the Board remanded the issue of entitlement to service connection for discoid lupus for a VA examination and nexus opinion.  The Veteran could not attend an examination, but the examiner in October 2016 reviewed the Veteran's treatment records and provided a nexus opinion.  The examiner found that notes from about 2005 have no mention of any skin condition, skin lesions, or skin disorders to suggest active discoid lupus.  The examiner opined that given that there has been no skin related manifestation of this condition for over a decade, this condition, in this case, has resolved without residuals.  

The Board notes, however, that the Veteran presented to his primary care provider in January 2010 with a complaint of a rash on the face that the Veteran reported was related to lupus.  The examiner noted that the Veteran was previously on plaquenil, and usually responded to a topical steroid on the face.  The examiner noted erythema of the forehead and seborrheic keratosis of the back.  She diagnosed discoid lupus.  He was prescribed triamcinolone.  

The Board notes that the examiner's rationale for his conclusion is based in part on the lack of diagnosed lupus during the period on appeal, but the examiner did not address the January 2010 VA treatment record that appears to contradict such a conclusion.  The Board finds that an addendum opinion is necessary to clarify the examiner's opinion before a decision on the merits may be made.   

2.  Entitlement to TDIU.

The Veteran's claim of service connection affects the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the October 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records, his lay statements and history, the January 2010 VA treatment record, and the October 2016 VA examination and opinion.  The examiner should then answer the following:

Given the January 2010 diagnosis of lupus, is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed discoid lupus began in service, was caused by service, or is otherwise related to the Veteran's active service.  

Should the examiner again find that the Veteran's discoid lupus has resolved without residuals, the examiner should provide a rationale as to why the January 2010 treatment record would not indicate otherwise.  All opinions should address the entire period on appeal from 2005 forward.

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




